Case 18-51144-btb Doc95 Entered 02/21/19 17:31:22 Page1of2

_—

STEPHEN R. HARRIS, ESQ.
Nevada Bar No. 001463

 

2 | HARRIS LAW PRACTICE LLC
3 || 6151 Lakeside Drive, Suite 2100
Reno, NV 89511
4 || Telephone: (775) 786-7600
5 E-Mail: steve@harrislawreno.com
Attorneys for Debtor
6
7 UNITED STATES BANKRUPTCY COURT
8 FOR THE DISTRICT OF NEVADA
9 * Rk KKK
10
. 18-51144-
11 IN RE: Case No. 18-51144-btb
12 (Chapter 11)
COPPER CANYON PARTNERS LLC,
13
Debtor EX-PARTE MOTION FOR ORDER
14 , SHORTENING TIME
15

Hearing Date: N/A
Hearing Time:

—
ON
~—

 

 

 

 

 

Est. Time:
17 Set by:
18
19
20 SUMMARY IMPACT OF REQUEST TO SHORTEN TIME
21 The subject Motions on which an Order Shortening Time is requested herein will have
22 an estimated 10-20 minute impact on the Court's calendar.
23 COPPER CANYON PARTNERS LLC, a Nevada limited liability company(“Debtor”), by
24 || and through its attorneys STEPHEN R. HARRIS, ESQ. of HARRIS LAW PRACTICE LLC,
25 hereby moves and represents as follows:
26 1. Debtor filed a Voluntary Petition for Chapter 11 relief on October 11, 2018. No
27

trustee has been appointed and Debtor acts as Debtor-in-Possession herein.

28 2. On February 21, 2019, Debtor filed its MOTION REQUESTING ORDER

Stephen R. Harris, Esq.
Harris Law Practice LLC
6151 Lakeside Drive,

Suite 2100 1
Reno, NV 89511
775 788 7A

 

 

 
oOo CoO SN DN OH BR WD NY eR

NO NO NO WN HNO NO NO NO HK HH FF | FEF He Rell eS Se
sa NH WO F&F WH NO |§ OD OC DO HT HDB HA BP WO NH KK OC

28

Stephen R. Harris, Esq.
Harris Law Practice LLC
6151 Lakeside Drive,
Suite 2100
Reno, NV 89511
775 788 7RN0

 

 

Case 18-51144-btb Doc95 Entered 02/21/19 17:31:22 Page 2 of 2

APPROVING SALE OF ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND
ENCUMBRANCES (11 U.S.C.§ 363(b) and (f)) (Docket No. 93) (“Motion”).

3. The Motion seeks an Order order authorizing Debtor to sell approximately 1,300
unimproved acres of real property located in the eastern portion of the City of Sparks, Washoe
County, State of Nevada, as set forth in the Motion, and that any such order include a waiver of
the 14 day stay under Rule 6004(h).

4. Time is of the essence in hearing the Motion because Debtor needs to consummate
this sale after Court approval, which sale will allow the Debtor to have sufficient money on hand
to pay all outstanding allowed secured and unsecured creditors’ claims, as well as payment of all
allowed administrative claims, with significant monies to be available to the Debtor’s equity
interest holders

5. Debtor will provide notice of the Motion via email or facsimile to the Debtor’s
secured creditors, the attorneys for creditors affected by the Motion, the Office of the United
States Trustee, and the creditors holding the twenty largest unsecured claims, including attorneys
for the Debtor’s disputed creditors. All other creditors shall receive notice of the Motion via
regular U.S. Mail unless the Debtor can obtain email addresses or facsimile numbers for such
creditors.

WHEREFORE, Debtor respectfully requests that this Court enter an order shortening the
time for notice of hearing with respect to its MOTION REQUESTING ORDER APPROVING
SALE OF ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES (11
U.S.C.§ 363(b) and (f)) (Docket No. 93), so that such hearing may be held by this Court on or
March 6, 2019, at 2:00 p.m., or as soon thereafter as may be convenient to this Court’s calendar;
and for such other and further relief as the Court deems just under the circumstances.

DATED this 21* day of February, 2019.

STEPHEN R. HARRIS, ESQ.
HARRIS LAW PRACTICE LLC

/s/ Stephen R. Harris

 

Attorneys for Debtor

 
